Wilde, J.
The general question in this case is, whether Lewis Chapin, one of the defendants, who holds property in trust for the support and maintenance of William Caldwell, is responsible to the plaintiffs for expenses incurred for his support while he was confined in the house of correction, and which the plaintiffs have been obliged to pay. By the last will of the said Caldwell’s mother, certain property was bequeathed to the said Chapin in trust, the interest and use of which were to be applied by him to the necessary support of the said William,, whenever his health should be such as would not admit of his supporting himself comfortably by his labor. “ And should it be necessary, in the opinion of the said trustee, that such income and profits are insufficient, with the pro*191ceeds of his own labor, for his comfortable support, he is to advance what in his judgment may be necessary for this purpose, from the property itself, and also for his funeral expenses,” It appears by the said Chapin’s answer, that before the said William’s commitment, he had provided a suitable situation for him to board, and that he had been obliged to pay for his necessary support more than the income of the trust fund; so that the question is, whether the trustee is to be compelled to pay the plaintiffs’ demand from the principal fund, he, exercising his own judgment and discretion, having refused so to do. On the part of the defendants, it is contended that the trust created by the will, so far as it relates to the capital of the trust fund, was discretionary, and not subject to the control of a court of equity. But this ground of defence certainly cannot be sustained. Courts of equity, in matters of trust, have an exceedingly broad and comprehensive jurisdiction, and whenever a trustee is guilty of a breach of trust, or neglects or refuses to execute it, a court of equity is bound to grant relief. And this power and jurisdiction of a court of equity extend to cases where a trustee is intrusted with a discretionary power over the trust fund ; and if he should exercise such power fraudulently, and for selfish and sinister purposes, as in the case of Richardson v. Chapman, 7 Bro. P. C. (2d ed.) 318, or if he should unreasonably neglect or refuse to execute a discretionary trust clearly indicated, a court of equity would undoubtedly interpose and compel the performance. But this we think is not such a case. The object of the testatrix, as expressed in her will, in creating the trust, was to provide for the comfortable support and maintenance of her son; not to relieve the town of Worcester from the expenses incurred therefor. This might be the consequence, but-not the object of the provision. It was undoubtedly her intention to prevent the liability of her son to be sent to the alms house, and there to be confined and supported at the expense of the town; and it is the duty of the trustee, as we think, to prevent this; for such a confinement might materially impair the comfort of the cestui que trust. But we do not think it the *192duty of the trustee to provide for his support and maintenance, when confined in jail or in the house of correction for his misconduct ; for it cannot materially affect his comfort, whether he is there supported from the trust fund, or at the expense of the town of Worcester, or that of the Commonwealth.
We do not, therefore, consider this to be a case in which we ought to interpose, to direct or control the discretion of the trustee. Whether he would be justified in paying the plaintiffs’ claim, is a question not necessary to be decided; but we think it very clear that he is not bound to pay it. This bill, therefore, must be dismissed, with costs for the defendants.